Citation Nr: 1019695	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-26 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee.  

3.  Entitlement to a compensable rating for superficial 
varicose veins of the right lower extremity.

4.  Entitlement to a compensable rating for superficial 
varicose veins of the left lower extremity.

5.  Entitlement to a compensable rating for residuals of a 
hemorrhoidectomy.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that granted 
separate 10 percent disability ratings for right and left 
knee conditions, continued noncompensable ratings for 
bilateral varicose veins and hemorrhoidectomy, and denied 
entitlement to TDIU.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has range of motion in his right and left 
knees from 0 to more than 100 degrees.

2.  Objective evidence of either recurrent subluxation or 
lateral instability in either knee has not been presented.

3.  The Veteran's varicose veins of the right lower extremity 
are manifested by a superficial ulcer, and complaints of 
intermittent edema, aching and fatigue in the leg after 
prolonged standing or walking; but persistent edema 
incompletely relieved by elevation has not been shown.

4.  The Veteran's varicose veins of the left lower extremity 
are manifested by a superficial ulcer, and complaints of 
intermittent edema, aching and fatigue in the leg after 
prolonged standing or walking; but persistent edema 
incompletely relieved by elevation has not been shown.

5.  The Veteran does not currently have either large or 
thrombotic hemorrhoids that are irreducible with excessive 
redundant tissue, evidencing frequent recurrences.

6.  The Veteran receives a separate rating for fecal leakage 
as secondary to his service connected hemorrhoids.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2009).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2009).

3.  The criteria for a 10 percent rating for varicose veins 
of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2009); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7120 (2009).

4.  The criteria for a 10 percent rating for varicose veins 
of the left lower extremity are met.  38 U.S.C.A. §§1155, 
5107(b) (West 2009); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7120 (2009). 

5.  The criteria for a compensable disability rating for 
residuals of hemorrhoidectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2009); 38 C.F.R. § 4.1, 4.114, 
Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2007, May 2007, and 
January 2008; a rating decision in July 2007; and a statement 
of the case in July 2008.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claims herein decided, evidence considered, pertinent laws 
and regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the Veteran with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the Veteran 
is harmless because of the thorough and informative notices 
provided throughout the adjudication and because the Veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claims with an adjudication of the 
claims by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the 
Veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in the 
July 2008 statement of the case.  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the Veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, the provisions 
regarding pyramiding do not preclude the assignment of 
separate ratings for separate and distinct symptomatology 
where none of the symptomatology justifying an rating under 
one diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an rating under another diagnostic 
code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Degenerative Arthritis of the Knees

The Veteran asserts that he is entitled to a disability 
rating in excess of the 10 percent ratings that are assigned 
for arthritis of each knee.  
Traumatic arthritis is evaluated pursuant to the criteria 
found in Diagnostic Code 5010 of the Schedule, which directs 
the examiner to evaluate traumatic arthritis pursuant to the 
criteria for degenerative arthritis found in Diagnostic Code 
5003.  38 C.F.R. § 4.71a.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is warranted with x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, and a 20 percent rating is warranted with 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

In this case, the Veteran's knee disabilities have been 
assigned 10 percent ratings based on limitation of flexion 
under Diagnostic Codes 5260 (limitation of flexion).  
Separate ratings may also be assigned for limitation of 
extension under Diagnostic Code 5261.  

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion for 
a 20 percent rating is flexion limited to 30 degrees.  Under 
Diagnostic Code 5261, the criterion for a 10 percent rating 
is extension limited to 10 degrees and the criterion for a 20 
percent rating is extension limited to 15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A separate rating may also be provided for instability of the 
knee under Diagnostic Code 5257.  Under Diagnostic Code 5257, 
a 10 percent rating is assigned for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating requires moderate impairment due to 
recurrent subluxation or lateral instability.  In addition, a 
separate 10 percent rating may be awarded for the symptomatic 
removal of semilunar cartilage under Diagnostic code 5259; or 
a separate 20 percent rating may be awarded for dislocated 
semilunar cartilage with frequent episodes of locking, pain 
and effusion.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. 
Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. 
Reg. 63604 (1997).

Private and VA medical treatment records starting in 2006 
show complaints of achiness, stiffness, throbbing pain and a 
burning sensation in the knees, bilaterally, as well as 
functional limitations on prolonged walking, standing or 
driving.  In August 2006, a private clinician indicated that 
x-rays revealed some degenerative knee cartilage bilaterally, 
and he thought injections might help the Veteran's knee pain.  
Although he cautioned that if the injections were not 
effective, the Veteran might have to undergo total knee 
replacement.  However, at a follow-up appointment later in 
August 2006, the Veteran's knees were found to be doing a lot 
better.

In May 2007 the Veteran underwent a VA examination of his 
knees.  The Veteran complained of joint weakness, pain, 
buckling, balancing problems, stiffness on prolonged sitting, 
swelling with walking or standing, burning sensation, lack of 
endurance, and fatigability when driving or walking.  The 
Veteran reported constant sharp pain that radiated to his 
hips, bilaterally, describing the pain as burning and aching 
in nature.  He rated the pain as 9/10.  The pain was relieved 
by medications.  The Veteran denied periods of 
incapacitation.  On examination there was no abnormal weight 
bearing and gait was normal.  The Veteran did not require 
assistive devices for ambulation, but his knees were tender 
with crepitus.  On range of motion testing, the Veteran 
demonstrated left knee flexion to 135 degrees with pain 
starting at 125 degrees and right knee flexion was to 135 
degree with pain at 125 degrees.  Extension was to zero 
degrees with pain starting at 10 degrees, bilaterally.  The 
examiner explained that there was functional loss of 5 
degrees in the right and left knees due to pain, weakness and 
lack of endurance after repetitive use.  There was no 
additional loss of motion due to incoordination after 
repetitive use.  

With regard to knee stability, the examiner indicated that 
anterior and posterior cruciate ligaments stability tests, 
and medial and lateral collateral ligaments stability tests, 
were all normal in both knees; and medial and lateral 
meniscus tests estimated a slight degree of severity in each 
knee.  X-rays of the knees revealed degenerative arthritic 
changes bilaterally, and the examiner diagnosed bilateral 
knee bursitis that had progressed to degenerative arthritis.  

With regard to a higher rating based on limitation of motion, 
the Veteran demonstrated flexion in both knees to 135 degrees 
with pain starting at 125 degrees at his VA examination.  The 
examiner estimated that there was an additional functional 
loss of 5 degrees due to pain, weakness and lack of endurance 
after repetitive use.  However, even taking the 5 degree loss 
into account, the Veteran's knee flexion would still exceed 
100 degrees in both knees and therefore greatly exceeds the 
30 degree limitation of flexion required for a rating in 
excess of the 10 percent rating that is already assigned 
under Diagnostic Code 5260.  No additional results from range 
of motion testing were submitted.  As such, even considering 
functional loss due to pain and painful movement a rating in 
excess of 10 percent is not demonstrated based on limitation 
of flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).

Similarly, the examiner found that the Veteran had full 
extension of both knees.  While there was some indication of 
pain, the examiner found that this only limited the Veteran's 
range of motion by 5 degrees in each knee.  Given the Veteran 
demonstrated full extension, the fact that pain and other 
functional limitation only caused an additional loss of 5 
degrees of extension means that the evidence does not show 
limitation of extension to 10 degrees so as to warrant a 
compensable rating under Diagnostic 5261.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to knee instability, the Veteran did complain of 
buckling and balancing problems and medial.  However, the 
examiner, having heard these complaints, nevertheless found 
that stability testing failed to show any objective evidence 
of instability in either knee, as testing of the anterior and 
posterior cruciate ligaments and the medial and lateral 
collateral ligaments all showed normal stability.  
Additionally, there is no evidence of removal or dislocation 
of any knee cartilage.  Accordingly, in the absence of 
evidence of recurrent subluxation or lateral instability, or 
removal or dislocation of any knee cartilage, the assignment 
of a separate rating under Diagnostic Codes 5257, 5258, or 
5259 is not warranted.  The evidence also does not show 
ankylosis, tibia or fibula impairment, or genu recurvatum 
that would warrant any increased rating.  38 C.F.R. § 4.71a.

VA and private treatment records have been reviewed, but they 
do not show symptoms that markedly differ from those found on 
VA examination. 

As described above, the criteria for a rating in excess of 10 
percent for degenerative arthritis of either the right or 
left knee have not been met, and the Veteran's claim is 
therefore denied.

Bilateral Varicose Veins

The Veteran asserts that he is entitled to a compensable 
disability rating for the service-connected bilateral 
varicose veins.  

His service-connected varicose veins of each leg are 
currently rated as noncompensably disabling under 38 C.F.R. § 
4.104, Diagnostic Code 7120.  Under Diagnostic Code 7120, a 
noncompensable rating is assignable for asymptomatic palpable 
or visible varicose veins.  A 10 percent evaluation requires 
varicose veins with intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent evaluation requires persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating warrants persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent evaluation requires 
massive board-like edema with constant pain at rest.  A Note 
to Diagnostic Code 7120 provides that these evaluations are 
for involvement of a single extremity.  If more than one 
extremity is involved, evaluate each extremity separately and 
combine (under § 4.25), using the bilateral factor (§ 4.26), 
if applicable.

By a rating decision in December 1978, the RO granted service 
connection for bilateral varicose veins and assigned a 
noncompensable evaluation.  In March 2007, the Veteran 
submitted his current claim for increased ratings.  

In an August 2006 private treatment note, a clinician 
inidcated that the Veteran had been experiencing a 
considerable amount of problems with his varicose veins, to 
include swelling, aching, and cramping of the legs.  Support 
hose were prescribed.  In April 2007, the Veteran reported 
changes in skin pigmentation, along with an inablity to walk, 
stand or drive for any prolonged period of time, due to his 
varicose veins.  On VA examination in July 2007, the examiner 
reported no leg symptoms of pain, dark pigmentation of the 
skin, eczema or ulceration.  The Veteran was not under 
medical treatment for the conditions.  The examiner noted no 
functional impairement due to the bilateral varicose veins.  
Examination of the extremities revealed varicose veins 
present on the right and left leg, along with superficial 
ulcers on the right and left side.  There was no edema, 
eczema, elevated edema, or stasis pigmentation.  The 
diagnosis was bilateral superficial varicose veins.  An 
October 2007 VA treatment record reflects complaints of 
bilateral leg pain and cramps associated with the Veteran's 
bilateral varicose veins.  The medical professional indicated 
that the Veteran would sometimes get leg cramps in heavy 
traffic, but rarely cramped while walking; he also indicated 
that the Veteran had multiple small varicosities in his legs, 
but there was no ankle edema.   

While the VA examination did not reveal many physical 
impairments from the varicose veins, such as edema, eczema, 
or stasis pigmentation, the examiner did observe superficial 
ulcers on both legs.  Additionally, VA and private treatment 
records show complaints of sweling, aching, and cramping of 
the legs on prologed standing, walking or driving, as due to 
the service-connected varicose veins, and the Veteran is 
competent to report symptoms, such as pain aching and 
fatigue.  Furthermore, from a review of the Veteran's claims 
file there is no reason to doubt the credibility of the 
Veteran's testimony regarding the physical limitations caused 
by his varicose veins.  These symptoms, affecting each leg, 
reflect the criteria for a 10 percent rating.  As such, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the evidence warrants a 10 percent rating 
for the each leg for varicose veins.  The evidence, however, 
does not reflect that either leg warrants a 20 percent rating 
as the medical evidence does not contain any objective 
evidence of persistent edema incompletely relieved by 
elevation of an extremity.  For example, at the Veteran's VA 
examination, no edema was observed.

Accordingly, the Board resolves reasonable doubt in favor of 
the Veteran and finds that a 10 percent rating for each leg, 
but no more, is warranted for the Veteran's service-connected 
right leg and left leg varicose veins; and to that extent, 
the Veteran's claim is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hemorrhoids

The Veteran claims that he is entitled to a compensable 
disability rating for the service-connected residuals of a 
hemorrhoidectomy.  Residuals of a hemorrhoidectomy are 
currently rated as noncompensably disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a 
10 percent rating is assigned for external or internal 
hemorrhoids that are large or thrombotic and are irreducible 
with excessive redundant tissue, evidencing frequent 
recurrences.

By way of background, the Veteran underwent a 
hemorrhoidectomy in service.  In a rating decision in January 
1979, the RO granted service connection for residuals of 
hemorrhoidectomy, and assigned a noncompensable disability 
rating.  In March 2007, the Veteran submitted the current 
claim for an increased rating.  

At a VA examination in July 2007, the Veteran complained of 
anal leakage of stool that required use of a pad; however, a 
physical examination found no evidence of ulceration, 
fissures, reduction in lumen, trauma, rectal bleeding, 
proctitis, inflammation, fistulas, spinal cord injury, 
protrusion or loss of sphinter control.  No hemorrhoids were 
detected.  

Neither VA, nor private, treatment records support a finding 
that the Veteran has either large or thrombotic hemorrhoids 
that are irreducible.  

To the extent that the Veteran reports rectal incontinence, 
the Board notes that in a rating decision in May 2008, the RO 
granted service connection for rectal incontinence as 
secondary to the service-connected hemorrhoidectomy, and 
assigned a 30 percent disability rating.

However, with regard to the issue of a compensable rating for 
hemorrhoids, the objective evidence does not show that the 
Veteran has either external or internal hemorrhoids.  As 
such, the criteria for a compensable rating under Diagnostic 
Code 7336 have not been met, and the Veteran's claim is 
therefore denied.

Extraschedular Ratings

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disabilities are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's bilateral knee 
disabilities, bilateral varicose veins of the lower 
extremities, and residuals of a hemorrhoidectomy, reasonably 
describe the Veteran's disability level and symptomatology, 
and provide for higher ratings for additional or more severe 
symptoms, which have not been shown.  In this regard, there 
is no evidence that these disorders cause unusual factors 
such as marked interference in employment or frequent 
hospitalizations.  Therefore, the Board finds that the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular ratings are adequate.  
Consequently, referral for extraschedular consideration is 
not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating higher than 10 percent for degenerative 
arthritis of the right knee is denied.  

A disability rating higher than 10 percent for degenerative 
arthritis of the left knee is denied.  

A 10 percent rating for varicose veins of the right lower 
extremity is granted, subject to the laws and regulations 
governing the award of monetary benefits. 

A 10 percent rating for varicose veins of the left lower 
extremity is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A compensable disability rating for residuals of 
hemorrhoidectomy is denied.


REMAND

The Veteran contends that he is unable to obtain or secure 
employment due to his service-connected disabilities.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the 
Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Service connection is currently in effect for the following 
disabilities: right and left knee degenerative arthritis, 
separately rated as 10 percent disabling; varicose veins of 
the right and left lower extremities, separately rated as 10 
percent disabling; residuals of hemorrhoidectomy rated as 
noncompensably disabling; rectal incontinence rated as 30 
percent disabling; residuals of prostate cancer rated as 40 
percent disabling; bilateral hearing loss rated as 20 percent 
disabling; major depressive disorder rated as 30 percent 
disabling; tinnitus rated as 10 percent disabling; and 
erectile dysfunction rated as noncompensably disabling.  The 
Veteran's service connected disabilities combine to more than 
70 percent and he has one disability that is rated more than 
40 percent.  As such, the Veteran's disabilities satisfy the 
criteria set forth in 38 C.F.R. § 4.16(a).  

The Veteran is not currently employed.  In a medical report 
in August 2006, Dr. W.B. opined that the Veteran's varicose 
veins, leg cramps, knees, and a back condition, interfered 
with the Veteran's ability to work.  To date, the Veteran has 
not been afforded a VA medical examination regarding whether 
his service-connected disabilities prevent him from securing 
or following a substantially gainful occupation.  As such, 
the Board must remand this claim for such on opinion to be 
obtained.  See Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, this appeal is REMANDED for the following:

1.  Schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claim file and 
asked to fully review it.  The examiner 
should indicate, without taking the 
Veteran's age into account, whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran is precluded 
from obtaining or maintaining 
substantially gainful employment 
(consistent with his education and 
occupational experience) solely due to his 
service-connected disabilities (right and 
left knee degenerative arthritis, varicose 
veins of the right and left lower 
extremities, residuals of 
hemorrhoidectomy, rectal incontinence, 
residuals of prostate cancer, bilateral 
hearing loss, major depressive disorder, 
tinnitus, and erectile dysfunction).  Any 
conclusion should be supported by a full 
rationale.  The examiner should also 
address the role of the Veteran's non-
service connected disabilities, such as a 
lower back disability, on his 
employability.

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


